Sunvalley Solar Inc.

398 Lemon Creek Suite A, Walnut, CA 91789

Tel: (909)598-0618 Fax: (909)598-6633

 

Date: 12/21/2011

 

Private Loan Agreement

 

Due to the rapid business development, the Company needs funds for operation and
inventory purchase. The Board of Directors authorize James Zhang (CEO/Chairman)
on behalf of the Company, to sign a short term loan agreement with Hangbo Yu
(Shareholder/General Manager). The loan amount is $50,000. The start day will be
the day that $50,000 is transferred to the Company's account. The annual
interest for this short-term loan is $6.50% and the term of this loan should be
less than a year.

 

Borrower:

 

/s/ James Zhang

James Zhang

CEO

 

Sunvalley Solar Inc.

 

 

Lender:

 

/s/ Hangbo Yu

Hangbo Yu

